Case 3:20-cv-00060 Document1 Filed 03/09/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SOUTHWEST REFRIGERATED WAREHOUSING
SERVICES JOINT VENTURE,
Plaintiff,

Vv. No. 3:20-cv-60

YOUNG GUNS, INC., CHRIS FRANZOY
and TAMMY FRANZOY,

Defendants.

NOTICE OF REMOVAL

Defendants Young Guns, Inc., Chris Franzoy and Tammy Franzoy, by and through their
counsel, MYNATT MARTINEZ SPRINGER P.C. (Sara E. Woods), and pursuant to 28 U.S.C.
§§ 1332, 1441, and 1446, provide notice of removal of this action to the United States District
Court for the Western District of Texas. In support of removal, Defendants state the following:

1. On February 26, 2020, Plaintiff filed a breach of contract lawsuit against
Defendants in County Court at Law 3 of El Paso County, Texas, styled Southwest Refrigerated
Warehousing Services Joint Venture v. Young Guns, Inc., Chris Franzoy and Tammy Franzoy,
Cause No. 2020 DCV0708.

Ds Defendants have not been served with process but were provided a courtesy copy
of Plaintiff's Original Petition and Request for Disclosure via email on February 27, 2020.

3: According to the Petition, Plaintiff is a Texas joint venture doing business in El
Paso County, Texas. [Plaintiff's Original Petition, § 2].

4, Defendant Young Guns, Inc. is a New Mexico corporation with its principle place

of business in New Mexico.

Page 1 of 3
Case 3:20-cv-00060 Document1 Filed 03/09/20 Page 2 of 3

5. Defendants Chris Franzoy and Tammy Franzoy are residents of New Mexico.

6. According to the Petition, Plaintiff seeks actual economic damages in an amount
not less than $350,000.00. [Plaintiff's Original Petition, § 19].

7. This Court has jurisdiction pursuant to 28 U.S.C. § 1441, and this case arises
under 28 U.S.C. § 1332 because there is complete diversity between the parties and an amount in

controversy in excess of $75,000.

8. The United States District Court for the Western District of Texas is the proper

Court to remove actions from E] Paso County, Texas.

9. Pursuant to 28 U.S.C. § 1446, Defendants have attached copies of all process,
pleadings, and orders that have been filed in this matter hereto as Exhibit A.

10. Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely because it is
filed within thirty (30) days after Defendants received a courtesy copy of the initial pleading
from Plaintiff on February 27, 2020.

11. All Defendants consent to removal.

12. Defendants will provide a copy of this Notice of Removal to Plaintiff and filed

such with the clerk for County Court of Law 3 in El Paso County, Texas.

WHEREFORE, Defendants give notice that this action is removed to the United States

District Court for the Western District of Texas.

Page 2 of 3
Case 3:20-cv-00060 Document1 Filed 03/09/20 Page 3 of 3

Respectfully submitted,

MYNATT MARTINEZ SPRINGER P.C.
SARA E. WOODS
P.O. Box 2699

Las Cruces, NM 88004
(575) 524-8812

sew@mmslawpc.com
Attorneys for Defendants

CERTIFICATE OF DELIVERY

I hereby certify that on this ( day of March 2020, a true and correct of the
foregoing was served upon all counsel of record via email and the CM/EFC Filer System.

Randy Lee

705 West Wadley, Suite 210-I
Midland, Texas 79705
432-638-0895
randyleeattorney@gmail.com
Attorneys for Plaintiff

Baw Wendy

SARA E. WOODS

Page 3 of 3
